—Order, Supreme Court, New York County (David Saxe, J.), entered April 10, 1997, which, to the extent appealed from as limited by appellants’ brief, granted the motion of defendant Deborah Dwork to dismiss the third cause of action alleging libel, unanimously affirmed, with costs.
As the letter of July 27, 1995 drafted by defendant Dwork did not tend “ ‘to expose [plaintiffs] to hatred, contempt or aversion, or to induce an evil or unsavory opinion of [them] in the minds of a substantial number in the community’ ” (Tracy v Newsday, Inc., 5 NY2d 134, 135, quoting Nichols v Item Publs., 309 NY 596, 600), the motion court properly found that the complaint failed to state a cause of action for libel per se as against Dwork (supra). Nor did plaintiffs plead special damages with sufficient particularity to identify actual losses, as would be necessary to sustain a claim for non-per se libel against Dwork (see, Matherson v Marchello, 100 AD2d 233, 237). Concur — Sullivan, J. P., Rosenberger, Rubin, Williams and Mazzarelli, JJ.